Citation Nr: 1328723	
Decision Date: 09/09/13    Archive Date: 09/17/13

DOCKET NO.  09-14 472	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from August 1984 to November 1986.

This matter comes before the Board of Veterans' Appeals (Board) from July 2008 and May 2010 RO decisions.  The Veteran provided sworn testimony in support of his appeals during an April 2011 hearing before the undersigned Veterans Law Judge.  In a June 2011 decision, the Board reopened a previously-denied claim for entitlement to service connection for an acquired psychiatric disorder, and remanded the newly-reopened claim as well as claims for entitlement to service connection for bilateral hearing loss, tinnitus, and bilateral knee disabilities for further evidentiary development.  Such development having been fully accomplished, the matter has been returned to the Board for further appellate review.

Upon remand, the VA's Appeals Management Center (AMC) granted service connection for a right knee disorder.  This grant represents a complete resolution of the appeal as to that issue.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  If the Veteran desires to challenge the disability rating or the effective date assigned to the impairment resulting from his right knee disability, he is required to file a timely notice of disagreement with the September 2012 decision, or alternatively, a claim for entitlement to an increased disability rating.  We note that he was so informed in a November 2012 letter.

In January 2013, the Veteran submitted copies of recent VA medical records, some of which are dated subsequent to the most recent November 2012 Supplemental Statement of the Case.  The Veteran's representative waived initial RO review of these new records on behalf of the Veteran.  Therefore the Board can proceed with review of the Veteran's appeal without further delay.  

In December 2008, the Veteran submitted a claim for entitlement to service connection for a low back disability, as secondary to his knee problems.  This claim has not yet been adjudicated by the RO.  Therefore, the Board has no jurisdiction over it, and it is referred to the RO for appropriate action.

The following determination is based on review of the Veteran's physical claims file in addition to his Virtual VA electronic file.

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action on his part is required.


FINDINGS OF FACT

1.  The Veteran's acquired psychiatric disorder, to include depression, is at least as likely as not related to service.  

2.  The Veteran does not have a current disability involving hearing loss for VA benefits' purposes.

3.  The evidence of record does not show that a left knee disorder is related to service or to the Veteran's service-connected flat feet.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, service connection for an acquired psychiatric disorder, to include depression, is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).

3.  Service connection for a left knee disorder is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

When an application for benefits is received, VA has certain notice and assistance requirements under the law.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  First, proper notice must be provided to a claimant before the initial VA decision on a claim for benefits and must:  (1) inform the claimant about the information and evidence not of record necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  The VA is also required to inform the Veteran of how the VA assigns disability ratings and effective dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided with this information as to his claims for service connection in a June 2009 letter prior to the initial decision in the case.  

With regard to the VA examination reports which are of record, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate, and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still 'entitled to assume' the competency of a VA examiner and the adequacy of a VA opinion without 'demonstrating why the medical examiners' reports were competent and sufficiently informed'); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009) (holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged).  

Following the Board's June 2011 remand, in September and again in November 2011, the Veteran was scheduled for several VA examinations pursuant to the remand instructions.  The examinations were conducted; however the Veteran's claims file was not made available to the examiners, as requested by the Board.  The AMC attempted to cure this substantive defect by providing the claims file first to a physician who is a podiatrist for review and second to another physician whose credentials are unspecified.  The updated medical records and the August 2011 examination reports were also provided.  Both physicians reviewed the entire file and rendered informed opinions on the matters requested by the Board.  With respect to the issues decided herein and for the reasons discussed below, the Board finds that the VA examinations, as supplemented by the informed physician opinions, in this case are adequate.  The opinions relied upon were predicated on a review of the claims folder and the relevant medical records contained therein, except where noted; contain a description of the history of the disabilities at issue; and document and consider the Veteran's complaints and symptoms.  The physicians considered the available pertinent evidence of record, to include the clinical findings recorded during the August 2011 examinations, and provided a rationale for the opinions rendered, relying on and citing to the records reviewed.  Accordingly, the Board finds that following the previous Board remand, the VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

As set forth above, the Veteran presented sworn testimony during a hearing on appeal.  Veterans Law Judges who preside over hearings have a responsibility to fully explain the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 at 492 (2010).  Review of the hearing transcript in this case reflects that such discussion took place during the hearing.  The hearing transcript also reflects the Veteran and his representative's actual understanding of the elements required to establish each claim.

Service treatment records, VA treatment records, Social Security records, VA examination reports, and VA medical opinions have been obtained and reviewed in support of the Veteran's claims.  All relevant records and contentions have been carefully reviewed.  The Board therefore concludes that the VA's duties to notify and assist have been met with regard to the matters decided herein.

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder and in his Virtual VA file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the claimant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The claimant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

Analysis

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. § 1110.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

To establish a right to compensation for a present disability on a direct basis, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

When a chronic disease such as psychoses, arthritis, or an organic disease of the nervous system becomes manifest to a degree of 10 percent within one year of the veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Also see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury; or, for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progression of the nonservice-connected disease.  38 C.F.R. § 3.310(a)-(b) ; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Thus, establishing service connection on a secondary basis requires competent evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.

A threshold requirement for the grant of service connection for any disability is that the disability claimed must be shown present. 38 U.S.C.A. §§ 1110, 1131.  The Court has interpreted the requirement of current disability thusly:  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. § 1110.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In addition to disease or injury in service, service connection requires competent medical evidence of a current disability.  Degmetich v. Brown, 104 F.23d 1328 (1997).  Thus, in the absence of proof of a present disability there can be no valid claim.  Brammer.  Furthermore, a current disability at some point during the appeal period is required for a successful claim for VA benefits.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

Although there is no categorical requirement of " 'competent medical evidence ... [when] the determinative issue involves either medical etiology or a medical diagnosis,' " more than a mere assertion on the part of a claimant is required to establish either a current diagnosis or a nexus between a diagnosis and an event, such as an injury, in service."  Davidson v. Shinseki, 581 F.3d at 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007)).  "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau, 492 F.3d at 1377.  Further, if the disability is of the type for which lay evidence is competent, the Board must then weigh that evidence against other evidence of record in making its determination regarding the existence of service connection.  Buchanan v. Nicholson, 451 F.3d 1331, 1334-37 (Fed.Cir.2006). 

With regard to the years-long evidentiary gap in this case between active service and the earliest manifestations of any of the claimed disabilities, the Board notes that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider all the evidence including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts in considering a claim for service connection.  Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding that the absence of medical records during combat conditions does not establish absence of disability and thus suggesting that the absence of medical evidence may establish the absence of disability in other circumstances).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

	Acquired psychiatric disorder

The Veteran contends that his currently claimed psychiatric disorder is etiologically related to service, to include specific events described as sleeping in grave yards while stationed in Korea in 1986, and being attacked, robbed and beaten while stationed at Schofield Barracks in Hawaii.  In the alternative, the Veteran also maintains that his claimed psychiatric disorder is secondary to service-connected pes planus.  

A September 2008 psychological treatment note reflects that the Veteran reported having two experiences that were traumatic for him:  1) 1984 - friend in basic training never came out of a tunnel; he hypothesizes that his friend was possibly killed by gas, 2) 1985/86 - Being robbed by civilians during working for the military in Hawaii and losing consciousness.  He reported that during his time in the military, he began using crack cocaine and marijuana to cope with depression.  At that time, in 2008, he reported avoiding others and isolating himself as well as having nightmares about being jumped in Hawaii.  The care provider noted that the Veteran had previously been assessed for PTSD, but that he did not meet the diagnostic criteria for PTSD, and that his diagnosis was instead that of depressive disorder.  The provider also noted that he had been discharged from the military in 1986 for drug use and he had been mildly depressed with passing homicidal ideation when angry for years.  The provider commented that, "previous notes and history indicate that [the Veteran] may use depressive symptoms for secondary gain when indicated," such as attempting to get out of jury duty, and attempting to be admitted to the hospital after his mother kicked him out of the house, and he had no other place to go.

Several other VA treatment records reflect caregivers' suspicions that the Veteran was malingering and exaggerating.  

The file contains a March 2011 "MEDICAL STATEMENT" from a VA staff psychiatrist indicating that he had seen the Veteran in October 2009.  A history of service with the United States Army from 1984 to 1986 with a discharge due to drug use was mentioned.  The psychiatrist opined that the Veteran's current diagnosis of depression was as likely as not related to his service, as evidenced by his self medicating with drugs.  

During the April 2011 hearing, the Veteran testified that he had a hard time adapting to military life and that he used drugs in service in the attempt to combat depression in service.  

The report of an August 2011 VA psychiatric examination reflects that the Veteran reported that his depressive symptoms worsened after his grandfather passed away and he was not granted leave to attend the funeral.  He elaborated that he "went over the edge" at that time.  He had started using cocaine, marijuana, and alcohol to self medicate his symptoms of depression when he first got to Hawaii.  He opted for self medication because he did not want to risk getting discharged from the military by seeking psychiatric care.  His drug use especially escalated after he was not allowed to attend his grandfather's funeral.  As discussed above, the August 2011 examiner was not provided with the Veteran's claims file.  However, the examiner stated that the Veteran's medical records were reviewed.  The Board observes that the Veteran's mental health records are extensive and that in any case most of the important evidence in the claims file consists of reproduced medical records.  Based on his examination and this evidence, the examiner rendered the opinion that the Veteran's depression was likely caused by or related to military service.  The explained basis for this opinion was that the Veteran did not experience symptoms of depression until his active service, and that his substance abuse problems in the military were more likely than note the result of a maladaptive attempt to self-medicate his symptoms of depression.  The examiner also opined that the Veteran's depression was less likely aggravated by his pes planus.

VA hospitalization reports in 2012 reflect several relapses into alcohol abuse and medical treatment for such.

During a December 2012 psychological consultation, for purposes of treatment, the Veteran reported a stressful situation when he was in basic training, when a soldier who was behind him during gas training did not emerge from the tunnel, and the officers in charge would not allow the Veteran to help the solder.  He again pointed to having been robbed during service as a stressful event.  Lastly, he stated that his grandfather had died while he was on active duty, but he had not been informed about his grandfather's death until after his discharge from service.  Later during the same consultation, he stated that distress over his grandfather's death had in part driven him toward drugs and alcohol.

This case is problematic on a number of levels.  The Veteran's own veracity is impeachable, as he has presented conflicting statements about his grandfather's death and when he was informed of it, as well as other critical details.  His history of drug and alcohol problems muddies the waters, as does his recently-documented malingering.  The VA medical opinions are less than what is desirable, in that the psychiatric experts who have reviewed the claim were not provided with the Veteran's claims file, to include his service treatment records, while the physicians who have presented opinions which were informed by review of the Veteran's complete records do not have any particular expertise in mental health issues.  We observe, however, that very few evidentiary records are pristine, and that it is the job of adjudicators and the Board to determine the facts of each particular case despite the inadequacies in the evidence.

Initially, we observe that the record contains no support whatsoever for the Veteran's assertion that his depression is secondary to his pes planus.  None of the medical experts who have reviewed this question have lent any credence to this theory.  Thus, service connection for depression on a secondary service connection theory is not appropriate.  

Upon careful review, however, the Board concludes that the evidence is in equipoise.  In reaching this conclusion, the Board notes that the two medical opinions which support the claim, the March 2011 opinion and the opinion contained in the August 2011 VA examination report, were both authored by experts in mental health who were familiar with the Veteran's case.  That they were unable to review the Veteran's service treatment reports remains significant, but that significance is lessened because the service reports contain very little contemporaneous information about the Veteran's mental health status.  For instance, both providers accepted the Veteran's report of being robbed and beaten during service as true; this is the only event reported by the Veteran which is corroborated in his service records.  The probative weight of these opinions is enhanced by the expertise in the area of mental health problems which both authors brought to their opinions.  Both authors provided a rationale for their conclusions that the Veteran was self-medicating his in-service depression with drug usage.  This was based on observations made on examination in conjunction with review of the extensive medical records.  The negative opinions, however, were not authored by medical experts in mental health issues.  In this case, the Board places a premium upon the medical expertise in this complex area.  For this reason, we choose to place greater probative weight upon the positive medical opinions in this case.  

In conclusion, the Board finds that the evidence is in equipoise as to whether the Veteran's currently-shown depression was incurred during service.  Under such circumstances, governing law and precedent requires that we must resolve reasonable doubt in the Veteran's favor and service connection for an acquired psychiatric disorder, to include depression, is granted.  

	Bilateral hearing loss 

The Veteran seeks service connection for bilateral hearing loss, contending that hearing loss was shown on the separation examination report, and noting in an August 2008 statement that hearing aids had been issued to him through VA. 

A brief review of the service treatment records (STRs) reveals that clinical evaluation of the ears was normal as shown by the September 1986 examination report.  At that time, the audiological testing was normal in the left ear, with no readings in excess of 10 decibels in any frequency.  Audiological testing of the right ear was 0 decibels in the 500; 2,000; and 4,000 hertz ranges; 5 decibels at 3,000 hertz; and 30 decibels at 1,000 hertz.  The September 1986 examination report reflects that the Veteran denied having hearing loss or ear trouble.  The STRs were otherwise negative for any diagnoses of hearing loss or tinnitus.  

Post-service evidence includes a VA record of May 2008 indicating that the Veteran complained of tinnitus and hearing loss.  An August 2008 entry indicates that the Veteran had hearing aids; however, this was an ancillary finding by a physician who was treating the Veteran for other problems.  VA audiological records do not show the prescription of hearing aids or even a recommendation that the Veteran would benefit from them.  Also on file is an April 2011 medical statement from a contract physician associated with a VA Community Based Outpatient Clinic (CBOC) indicating that the Veteran had been under her care for hearing loss and tinnitus and that it was her opinion that the Veteran's currently-diagnosed hearing loss was at least as likely as not related to his service noise exposure. 

Following the Board remand, the Veteran underwent an audiometric examination in August 2011.  The testing revealed that the Veteran had mild hearing loss, which was described as not disabling per 38 C.F.R. § 3.385 in his right ear.  His left ear hearing acuity was described as clinically normal.  The audiologist deemed that the Veteran was not a candidate for treatment with hearing aids or any other treatment, as his hearing loss was mild, with no significant effects upon his ability to pursue an occupation or upon his usual daily activities.  She also opined that tinnitus was as likely as not a symptom associated with the mild hearing loss.  She declined to render an opinion as to any relationship to service without the claims file.  

As noted above, the claims file was provided to a physician for review in September 2012.  She opined that the Veteran's clinical file and service treatment records did not provide any signs or symptoms involving hearing loss during service or any other event associated with the potential for hearing loss in service, thus no relationship to service could be established.  The claims file was provided to another physician for clarification in November 2012.  This physician additionally considered the Veteran's own report of having first noticed hearing loss and tinnitus in 1985, and provided additional comment upon his service treatment records as follows:  "Veteran's hearing, as documented by audiometer varied during his active duty service, but remained essentially normal, and certainly was not worsened.  His current hearing loss is consistent with aging, with tinnitus due to hearing loss."  Therefore, the physician concluded that his bilateral hearing loss was less likely to have been incurred in or caused by in-service injury, to include in-service noise exposure.  

The Board observes that neither of these physicians is shown to have any expertise in audiology, thus these two opinions are of limited probative value.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels (db) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Initially, we note that contrary to the Veteran's assertion, hearing loss was not shown on his separation examination report; he is simply mistaken in this assertion.  His hearing acuity as recorded during the September 1986 separation examination falls well short of the standard set forth in 38 C.F.R. § 3.385.  

That the Veteran currently has some mild right ear hearing loss in accordance with Hensley, Supra., is established in the record.  However, he does not currently meet the criteria set forth in 38 C.F.R. § 3.385, to be considered as having a hearing loss disability for VA purposes.  This regulation specifically provides that impaired hearing cannot be considered a disability for purposes of VA benefits (including service connection) unless the audiometric test results meet the standard set forth in 38 C.F.R. § 3.385.  In other words, although the Veteran has some mild right ear hearing loss, the VA cannot consider the mild right ear hearing loss which is present to be a disability for purposes of awarding VA benefits such as service connection.  

Thus, the claim must be denied on the basis that the Veteran does not have a current disability involving hearing loss for VA purposes.  Absent a present disability there can be no valid claim.  Brammer.

	Left knee disability

With respect to the claimed left knee disorder, the Veteran asserts that he was treated for knee problems in June 1985 at an Army hospital in Hawaii.  The STRs include an April 1984 enlistment examination report, as well as an examination report of March 1985, which reflect that clinical evaluation of the lower extremities was normal and that the Veteran denied having knee problems.  A September 1986 separation examination report reflects that clinical evaluation of the lower extremities was normal and that the Veteran denied having knee problems at that time. 

We observe that service connection has been granted for a right knee disability, apparently based upon a July 1985 notation that the Veteran had fallen on his right knee.  The record is entirely negative, however, for any left knee injury or complaint during service.    

VA records dated from 1992 to March 2008 are negative for any complaints involving the knees.  The Veteran was seen at the VA Emergency Department in May 2008 at which time he complained of knee and ankle pain since 1986 when he was in service; he indicated that weight he had gained might be part of the problem.  X-ray films revealed degenerative joint disease (DJD) of both knees.  An August 2008 record indicates that the Veteran wore braces on both knees.  In September 2008, he was seen in the ER with complaints of joint pain without numbness or weakness of the extremities.  Obesity was noted and osteoarthritis was assessed.  DJD of the knees was diagnosed in February 2009.  

The Social Security Administration has characterized the Veteran's knee osteoarthritis as "severe" and has awarded disability benefits in part based upon knee problems.  

Also on file is an April 2011 medical statement from a contract physician associated with a VA CBOC indicating that the Veteran had been under her care for bilateral knee arthritis and that it was her opinion that the Veteran's currently diagnosed bilateral knee arthritis was at least as likely as not aggravated by the Veteran's service-connected pes planus.  This is just a bald statement with no rationale provided for the opinion.  There is no mention of the evidence relied in coming to this conclusion.  

During an August 2011 VA examination, performed by a nurse practitioner, the Veteran reported that his knee problems dated back to road marching and having to jump in and out of trucks during service.  X-rays taken during this visit were interpreted as showing no evidence of fracture or dislocation, no focal osseous lesions, and no evidence of joint effusions or degenerative joint disease.  The examiner was able to review the Veteran's claims file and medical records.  The diagnosis from the left knee was "left knee strain." The examiner opined that the Veteran's "bilateral knee disability" is as least as likely as not related to service.  However, this statement lacked a persuasive rationale for this opinion.  Indeed, it did not explain how the "left knee strain" was a chronic disability in view of the absence of pathology on X-ray; nor did it explain how the left knee strain was related to the marching and jumping of service in view of the lengthy gap in time between service and the initial symptoms. 

In September 2012, a VA examiner with an expertise in podiatry reviewed the Veteran's claims file, to include the clinical information contained therein.  The examiner opined that the Veteran's left knee problem could best be described as a mild left knee strain, first diagnosed in 2008.  It was also opined that the strain was not due to his military tour, some thirty years previously.  With regard to any secondary relationship, she opined that the Veteran's left knee problem was caused by his super-obesity, rather than by his service-connected pes planus.  In support of this opinion, the opinion report reviewed and cited to medical research showing that functional impairment in weight-bearing joints was correlated with obesity.  The examiner again emphasized that the Veteran's weight-bearing X-rays were negative for arthritis in the left knee.

January 2013 X-rays were interpreted and compared with the 2011 films.  The interpreting radiologist commented that the 2013 films showed only very mild progression of degenerative changes, and only mild involvement in the left knee at all.  An April 2013 treatment note reflects that the Veteran walked with a cane due to complications from diabetes, and had a history of osteoarthritis due to obesity.  Other recent treatment reports show that the Veteran takes hydrocodone for relief of knee, ankle, and foot pain.  

It is not entirely clear whether the Veteran's left knee diagnosis involves arthritis.  Governing regulation requires that degenerative arthritis must be established by X-ray findings.  38 C.F.R. § 4.71a.  Regardless, the claim must be denied because no left knee disability is demonstrated in the record during service or within a year of discharge from service, and no other connection to service is established in the evidence of record.

In specific regard to direct or secondary service connection, the favorable medical evidence of record is of little, if any, probative value.  As noted above, the April 2011 opinion is a simple one line, conclusory sentence that provides no rationale or explanation as to why the Veteran's bilateral knee disability is related to pes planus.  

Although the August 2011 VA examiner's opinion was positive in linking the Veteran's knee problems to road marching and jumping in and out of trucks during service, the Board places less probative weight on this opinion because it was rendered by a nurse practitioner, who would have less expertise in the etiology of orthopedic problems.  Also, as explained earlier, the examiner did not adequately rationalize the basis for her opinion by failing to explain the lengthy gap in time between service and the initial symptoms.  In view of these factors, the Board affords this examination report little probative weight

The Board accords greater probative weight to the September 2012 informed opinion presented by the podiatrist, whose training and specialty involves particularized knowledge of orthopedic matters, and is uniquely qualified to render an opinion concerning the nature and etiology of the Veteran's knee disability.  As detailed above, the examiner provided a detailed medical analysis and basis for his reasoning that the Veteran's left knee symptoms are not due to service-connected pes planus or to active duty service some thirty years, but is rather due to his obesity.  For these reasons, the Board finds this medical opinion to be highly probative and to significantly outweigh the medical opinions favorable to the Veteran.

The Board has considered all of the Veteran's assertions, including his own contemporaneous report of having no knee trouble upon discharge in 1986 along with the concurrent clinical examination showing normal knees.  In short, absent any indication of knee problems during service or left knee arthritis within one year of service, there is no basis for finding that the Veteran's currently-shown knee problems had their inception during service, or for presuming under law that arthritis began during service, especially given his relatively brief time in service and the many years which have passed between service and the earliest record of knee problems.  Maxson.  His own statements that he has been having knee problems since service are viewed as less probative than the contemporaneous medical records showing that his initial complaints were many years after service.  In any case, as discussed above, the weight of the competent and credible medical evidence is against the Veteran's assertion that his left knee disability is related to service.  

For all the reasons set forth above, the preponderance of the evidence is thus against the Veteran's claims for service connection for a left knee disability.  As such, the benefit of the doubt doctrine is inapplicable and the appeal must be denied.  Gilbert.


ORDER

Service connection for depression is granted, subject to the laws and regulations governing the award of monetary benefits.

Service connection for bilateral hearing loss is denied.

Service connection for a left knee disability is denied.


REMAND

As set forth above, the evidence of record contains a medical opinion linking the Veteran's tinnitus to in-service noise exposure, and a second opinion linking the Veteran's tinnitus to age-related hearing loss.  Noise exposure during the course of basic training and infantry training is conceded.  In this case, because the Veteran has mild hearing loss, which is not considered a disability for VA purposes, but could potentially support a grant of service connection for the tinnitus aspect of his hearing impairment, the Board deems that further evidentiary development is required.

As the August 2011 VA examiner was not provided with the Veteran's claims file, another attempt should be made to obtain a fully-informed opinion as to whether the Veteran's tinnitus is related to service in any way.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file should be provided to the VA examiner who conducted the August 2011 examination for an opinion as to whether the Veteran's tinnitus is related to service in any way.  The complete rationale for the resulting opinion should be fully explained.

IF the August 2011 examiner is not available, then the file should be provided to another medical expert with equivalent expertise in audiology.  

IF further examination or testing is desired, such examination or testing should be arranged.

2.  After the development requested above has been completed, the RO should again review the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


